Citation Nr: 1822990	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bladder cancer. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel
INTRODUCTION

The Veteran had a period of active duty service from July 1968 to February 1971.  He had service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Legacy Content Manager Documents (formerly Virtual VA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records


REMAND

Review of the record reveals that all possible assistance in developing the claims for entitlement to service connection for prostate cancer and entitlement to service connection for bladder cancer may not have been accomplished.  Additional action is necessary to satisfy the VA's duty to assist in developing the claims.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (2012); 38 C.F.R. § 3.159 (c)(4) (2017).  

Service treatment records (STR's) from July 1968 to February 1971 revel that the Veteran had no complaints, diagnosis, or treatment for prostate or bladder cancer. 

The evidence shows that bladder and prostate surgery was performed in June 2011.  The Veteran's claim has thus far been denied essentially on the basis that the Veteran's prostate examination revealed a negative diagnosis for prostate cancer as the mass was shown to be a benign prostatic hyperplasia and negative for carcinoma.  

Regarding the Veteran's claim of bladder cancer, In a June 2011 examination, the examiner diagnosed the Veteran with bladder cancer.  However; there is no specific medical opinion on file as to whether herbicide exposure may have contributed to the onset of the Veteran's bladder cancer at issue.  As such, the record needs to be supplemented with such an opinion.  The Veteran has asserted that several of the Vietnam Veterans he knows have had bladder cancer at a young age and he thinks that is related to herbicide exposure.  A medical opinion is indicated as to that matter.  

In view of the need for additional development, the AOJ should contact the Veteran and request information as to any outstanding treatment records, lay statements, post-service VA or private treatment records, and employment health examinations.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  The records, once obtained, should be reviewed by an appropriate specialist.  An examination can be scheduled as indicated. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file including STR's, lay statements, post-service VA or private treatment records, and employment health examinations, and specifically include records of any diagnosis of prostate or bladder cancer, to the extent such documents are not on file.  Specific determinations should be made as to whether there are any pathological findings from the June 2011 surgery that are not of record.  It is noted some pathology findings are on file, but it should be determined whether there are any additional reports.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be set out in the claims folder.  

2. Forward all records to a qualified specialist. The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  Records to be reviewed should include all pathology and surgical reports from the June 2011 bladder and prostate surgery.  If an examination is needed to respond to the following it should be scheduled.

a)  Based on the examiners review, please enter an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's or bladder cancer was related to herbicide exposure in service, or is otherwise related to an in-service occurrence or event.  

b) This opinion should include a discussion of any pertinent studies or medical literature.  It is not sufficient to say that the veteran's claims of bladder cancer are unrelated to herbicide exposure solely on the basis that it is not in the pertinent regulation.  If there is evidence of cancer of the prostate, that should be specifically stated.  A discussion of the pathology reports should include whether there is any identifiable cause for the cancer, to include whether it would have been fast or slow growing. 

3. After undertaking any other appropriate development, the AOJ shall re-adjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


